DETAILED ACTION
This action is responsive to communications: original application filed 06/19/2019
Claims 1-21 are currently pending in this application.  Claims 1, 9, 16, and 21 are independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20 are drawn to dealing with encryption apparatus using shift registers for block-wise or stream coding, classified in H04L9/06.
II.	Claim 21 is drawn to dealing with protecting specific internal or peripheral components in cryptographic circuits, classified in G06F21/72.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention (I) has separate utility such as decryption data paths configured to decrypt an encrypted block of data, and (II) has a separate utility such as an encryption data path configured to encrypt an encrypted block.  
Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Group II and vice versa.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the –fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495